21-1767
Haynes v. Foschio

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 14th day of February, two thousand twenty-two.


       PRESENT:           Dennis Jacobs,
                          Guido Calabresi,
                          Steven J. Menashi,
                                   Circuit Judges.
____________________________________________

BRENDA JOYCE HAYNES,


                    Plaintiff-Appellant,


          v.                                                   No. 21-1767


LESLIE G. FOSCHIO, JON O. NEWMAN,
ROSEMARY S. POOLER, BARRINGTON
D. PARKER, JR.,
               Defendants-Appellees.
____________________________________________


For Plaintiff-Appellant:               Brenda Joyce Haynes, pro se, Buffalo, NY.


For Defendants-Appellees:              Tiffany H. Lee, Assistant United States
                                       Attorney, for James P. Kennedy, Jr., United
                                       States Attorney for the Western District of
                                       New York, Buffalo, NY.


      Appeal from a judgment of the United States District Court for the Western

District of New York (Vilardo, J.).

      Upon due consideration, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court is AFFIRMED.

      Plaintiff-Appellant Brenda Joyce Haynes, proceeding pro se, appeals from a

judgment of the United States District Court for the Western District of New York

dismissing her complaint pursuant to 28 U.S.C. § 1915(e)(2). We assume the

parties’ familiarity with the underlying facts, procedural history, and issues on

appeal.

      In December 2020, Haynes filed a Bivens action against four federal judges,

alleging that those judges violated her constitutional rights by ruling against her

in a prior civil case that she had filed. Haynes sought compensatory and punitive

                                         2
damages as well as an injunction against “enforcing or relying upon” the

judgments in the prior case.

      The district court granted Haynes’s motion to proceed in forma pauperis but

dismissed her complaint under 28 U.S.C. § 1915(e)(2)(B), concluding that the

defendants were entitled to judicial immunity from suit. For the same reason, the

district court found that further amendment of the complaint would be futile.

Haynes timely appealed.

      We review de novo a district court’s sua sponte dismissal under § 1915(e)(2).

See Hardaway v. Hartford Pub. Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018). Section

1915(e)(2) provides, in relevant part, that “the court shall dismiss the case at any

time if the court determines that … the action or appeal … seeks monetary relief

against a defendant who is immune from such relief.” Id. § 1915(e)(2)(B)(iii); see

also Walker v. Thompson, 288 F.3d 1005, 1010 (7th Cir. 2002) (“[A]lthough immunity

is an affirmative defense, § 1915(e)(2)(B)(iii) directs the district court to dismiss a

prisoner’s pro se suit ‘at any time’ if the defendant is immune.”). “[J]udges

generally have absolute immunity from suits for money damages for their judicial

actions.” Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009). Judicial immunity applies

if “the relevant action is judicial in nature” and the action was “not taken in the

                                          3
complete absence of jurisdiction.” Huminski v. Corsones, 396 F.3d 53, 75 (2d Cir.

2005).

         The district court properly concluded that judicial immunity barred

Haynes’s claims against the defendants. The actions about which Haynes

complains—rendering adverse decisions in a civil suit—are plainly judicial in

nature. See Bliven, 579 F.3d at 210 (“[T]he Supreme Court has generally concluded

that acts arising out of, or related to, individual cases before the judge are

considered judicial in nature.”). Haynes asserts that the defendants acted without

jurisdiction, but the defendants acted while presiding over Haynes’s case. Even if

the defendants’ decisions were, as Haynes argues, incorrect or inconsistent with a

prior panel’s mandate, the judicial defendants still would have immunity for those

decisions. See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (“A judge will not be

deprived of immunity because the action he took was in error, was done

maliciously, or was in excess of his authority.”).

         The district court did not separately address Haynes’s request for injunctive

relief. However, we may affirm on any ground with support in the record,

“including grounds upon which the district court did not rely.” Leon v. Murphy,

988 F.2d 303, 308 (2d Cir. 1993). Haynes’s request for injunctive relief is “based on

                                           4
an indisputably meritless legal theory” and therefore must be dismissed as

frivolous, Neitzke v. Williams, 490 U.S. 319, 327 (1989), because such relief is not

available in a Bivens action, see Higazy v. Templeton, 505 F.3d 161, 169 (2d Cir. 2007)

(“The only remedy available in a Bivens action is an award for monetary damages

from defendants in their individual capacities.”).

         We review de novo a denial of leave to amend when it is “based on an

interpretation of law, such as futility.” Allen v. Credit Suisse Sec. (USA) LLC, 895

F.3d 214, 227 (2d Cir. 2018) (internal quotation marks omitted). Because additional

pleading could not overcome the defendants’ immunity, the district court

properly denied leave to amend as futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000) (“[A] futile request to replead should be denied.”).

         We have considered Haynes’s remaining arguments, which we conclude are

without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court.

                                        FOR THE COURT:
                                        Catherine O’Hagan Wolfe, Clerk of Court




                                          5